Citation Nr: 1616985	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-11 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from April 1964 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affair (VA) Regional Office in Waco, Texas.

The Veteran's claims were remanded by the Board in July 2013 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  A right hip disability was not manifest in service, arthritis of the right hip was not manifest within one year of service, and there is no link between any right hip disability and active service.

2.  A left hip disability was not manifest in service, arthritis of the left hip was not manifest within one year of service, and there is no link between any left hip disability and active service.


CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in service, is not otherwise related to service, and arthritis of the right hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  A left hip disability was not incurred in service, is not otherwise related to service, and arthritis of the left hip may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137,   5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A VCAA letter dated in August 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letter informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file, to the extent available.  In that regard, pursuant to the prior Board remand records were requested from the Central Texas Health Care System, including facilities in Waco and Temple, for the period from April 2010 to the present.  No records could be located for that time period and the Veteran was notified of this fact and told that she could provide such records, if she had them.  Records from the Social Security Administration (SSA) have been associated with the claims file.  Private treatment records identified by the Veteran have been obtained, to the extent possible.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided a VA examination for her claimed right and left hip disabilities in September 2013.  The examiner concluded that the Veteran's diagnosed right and left hip arthritis was less likely than not caused by or the result of service.  As will be discussed in greater detail below, the examiner's opinions were based on review of the claims file and available medical records, the Veteran's reported history, her current symptoms, and a complete examination.  The Board, therefore, finds the VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the September 2013 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   In reaching that decision, the Board acknowledges that the prior remand directives indicated that the Veteran should be asked to identify the names and locations of recent treatment providers and that such a request to the Veteran was not made.  That said, the Board remand did not cite to any evidence of private treatment for her bilateral hip problems and the Veteran has never claimed treatment for her hips other than through VA.  As such, the Board finds that there has been substantial compliance with the remand instructions, as the VA treatment records associated detail a complete picture as to the Veteran's hip disabilities.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that she has current right and left hip disabilities that are the result of her active duty.  Specifically, she asserts that the problems are due to fainting spells and other medical problems that resulted in multiple falls.

The Veteran's service treatment records do not include complaints, treatment, or diagnoses of a right or left hip disability.  In August 1964, the Veteran indicated that she had fainted again that day, but did not discuss a fall with associated hip problems.  In October 1964, she complained of back pain that was diagnosed as low back strain with negative x-rays.  In March 1965, the Veteran reported that she had experienced a dizzy spell the previous year in March.  In May 1965, she complained of swelling in the left knee with negative x-rays and an impression of a soft tissue injury.  Her October 1965 Report of Medical History prior to separation included normal findings as to the lower extremities.  In a contemporaneous Report of Medical History, the Veteran described a history of several problems, but no orthopedic problems including the hips.

In July 2001, the Veteran sought treatment in the emergency room for stress and fear of "hidden cancer," stroke, or heart attack.  The record indicated that hip x-rays showed arthritis.  In May 2008, the Veteran reported sudden onset of pain in the right hip starting one day previously after falling while trying to help move her mother-in-law from her bed.  X-rays showed an endochondroma involving the inferolateral femoral neck.  The assessment was an acute contusion of the right hip.  

In her June 2008 claim for entitlement to service connection, the Veteran stated that recent x-rays showed a tumor on her right hip and she was "concerned that this has been there for some time and just now [is] showing up."  She described several falls due to fainting and other medical problems.  In addition, she asserted that bone density testing showed a deteriorating left hip rotator cuff.

In September 2008, the Veteran sought treatment for pain in her left hip for the past several months.  X-rays showed no evidence of fracture, dislocation, subluxation, or significant arthritic changes.  The assessment was left hip pain with no significant findings on x-ray.  

In a December 2008 statement, the Veteran indicated, "I was made aware of my hip injury, and was told to file for DAV [sic] benefits, because this could have been an injury that occur[r]ed sometime [sic] ago, since one hip is deteriorating."

The Veteran was afforded a VA examination in September 2013.  The examiner indicated a complete review of the electronic claims file.  The examiner noted diagnoses of bilateral hip degenerative joint disease with chronic bilateral myofascial pain and right endochondroma of the right femoral neck.  The Veteran reported onset of bilateral hip pain between 2006 and 2008, which was worse in the left hip.  The pain had gradually increased thereafter.  The examiner noted that there was no history of a hip condition during service and that she had a single fall in service that involved a soft tissue injury to the left knee with normal x-ray that fully resolved.  Following a complete examination, the examiner concluded that it was less likely as not that either the current degenerative joint disease of the bilateral hips or the endochondroma of the right femoral neck was caused or aggravated by the Veteran's service.  The rationale was that there was no evidence of injury to either hip in service.  There was a single knee injury, which fully resolved, and a mechanical back injury also was noted.  There was no evidence of residual injury from these orthopedic problems, including on the separation examination.  The right enchondroma was first noted in 2008 and there was no evidence of onset in service.  The endochondroma was not the source of the Veteran's current right hip pain.  The bilateral hip arthritis was no more than anticipated, based on age alone, and was caused by a lifetime of weight bearing on the bilateral hip joints.  The onset of hip pain began 40 years after separation from service and would have been expected to have its onset within 5 years of separation if the etiology were an in-service traumatic event.  The osteopenia was most likely due to aging and specifically was likely a post-menopausal condition.  The examiner noted that the initial documentation of hip arthritis on x-ray was in July 2000, or in the mid-fifth decade of life, which was compatible with normal progressive degenerative disease of the weight bearing joints.  

Later in September 2013, the Veteran reported left hip pain that had been present for years.  X-rays showed degenerative spurring about the left acetabulum that was unchanged from prior x-rays in September 2008.  On examination, there was normal range of motion and gait and no tenderness to palpation.  The assessment was left hip pain and mild degenerative joint disease of the hips.

Thus, the Veteran has current right and left hip disabilities.  The pertinent inquiry, then, is whether the bilateral hip disabilities were caused by or are otherwise related to any incident of service, to include her claimed falls due to fainting and other medical problems.

The Board finds the opinions as to the etiology of the Veteran's right and left hip disabilities expressed in the September 2013 VA examiner's examination report of significant probative value.  The examination was based on a review of the claims file, interview of the Veteran, and physical examination.  The examiner concluded that it was less likely as not that the Veteran's bilateral hip disabilities were caused by, aggravated by, or the result of an event in service.  The rationale included the absence of related orthopedic complaints or problems during service and the onset of problems multiple decades after separation from service.  In addition, the examiner stated that if the hip arthritis had been due to in-service trauma that problems would have been evident within 5 years, rather than multiple decades.  Instead, her disabilities were more likely what would be expected as part of the normal aging process.  The right endochondroma was not observed until multiple decades after service, there was no evidence of incurrence in service, and it did not cause the right hip pain.  Osteopenia was attributed to the Veteran's post-menopausal status and the aging process.  Consequently, the Board finds this report to be the most probative evidence of record as to whether the Veteran's right and left hip disabilities are related to service.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as arthritis, specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  However, arthritis of the right and left hip was not "noted" in service or for many decades after service.  In addition, she did not have characteristic manifestations sufficient to identify the disease entity.  Moreover, the Veteran has denied ongoing problems with the hips from service.  Instead, she has reported onset of problems from 2006 to 2008, which is consistent with the medical documents of record.  Therefore, the evidence is against a finding of continuity of symptomatology for the Veteran's right or left hip disabilities dating back to her service.

As to the Veteran's general contentions that her hip disabilities were incurred in or are otherwise related to her service, the Board finds the opinion of the competent health care provider to be the most probative and credible evidence of record as to the relationship between the Veteran's right and left hip disabilities and her service.  Although the Veteran may be competent to report falls, pain, and other physically observable symptoms, the Board is of the opinion that the September 2013 VA medical opinion ultimately outweighs the Veteran's contentions as to etiology, as the examiner has a greater level of medical education, training, and experience.  See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994).

In summary, no medical professional has linked the Veteran's right and left hip disabilities to service, and, in fact, there is medical evidence to the contrary.  The Veteran does not contend that she experienced ongoing hip problems from service and the Board finds the September 2013 VA examiner's opinion of greater probative value than the Veteran's lay assertions as to etiology.  In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the claims, and that service connection for right and left hip disabilities is not warranted.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001). 



ORDER

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


